DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indicated allowability of claim 31, now canceled and incorporated into claims 21, 32 and 39, is withdrawn in view of the newly discovered reference to Bhat et al (US 2017/0337413).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-30, 32-33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey et al (US 2017/0169275) in view of Bhat et al (US 2017/0337413).
In regards to claim 21, Mackey discloses an electronic device comprising:
a housing defining an internal volume (paragraph 29; it is inherent that the devices listed have housings defining internal volumes that contain the electronics);

a display (display 200) disposed within the internal volume and comprising:
a substrate (substrate 206) (Fig. 2 and paragraph 30); and
an array of pixels (display pixels 202, 203) defined on the substrate and separated by interpixel regions (Fig. 2 and paragraphs 30-31);
wherein:
each light sensor of the array of light sensors is formed onto the substrate within the interpixel regions, coplanar with the array of pixels, and configured to receive light emitted from the array of pixels that reflects from a surface of a user's finger touching the display (Fig. 2 and paragraphs 30, 33).
Mackey does not disclose light sensors that can receive and detect infrared light.
Bhat discloses light sensors that can receive and detect infrared light (Fig. 1 and paragraphs 46, 50, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey with the teachings of Bhat, using infrared detection in a biometric sensor, because it would provide a higher reliability of authentication (paragraph 9).

In regards to claim 22, Mackey discloses the electronic device of claim 21, wherein the biometric imaging sensor comprises a controller conductively coupled to each light sensor of 

In regards to claim 24, Mackey discloses the electronic device of claim 22, wherein the controller is configured to generate an image of a fingerprint of the user's finger in response to receiving output from the array of light sensors (Fig. 7 and paragraph 61).

In regards to claim 25, Mackey discloses the electronic device of claim 22, wherein each light sensor of the array of light sensors comprises a photodiode (paragraph 32).
Mackey does not disclose wherein each light sensor comprises an organic solar cell.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have Mackey use organic solar cells instead of photodiodes because Applicant has not disclosed that organic solar cells provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with photodiodes because they both are able to detect light.

In regards to claim 26, Mackey discloses the electronic device of claim 22, wherein the controller is communicably coupled to a processor of the electronic device (Fig. 1 and paragraphs 28; the display which has the detector pixels is connected to the processing system through buses).

In regards to claim 27, Mackey discloses the electronic device of claim 21, an array of pixels and an array of light sensors (Fig. 2 and paragraphs 30-33).
Mackey does not disclose wherein each light sensor shares a border with a pixel of the array of pixels.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have Mackey have each light sensor sharing a border with a pixel instead of some light sensors sharing a border with a pixel because Applicant has not disclosed that each light sensor sharing a border with a pixel provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with some light sensors sharing a border with a pixel because an image could be displayed while also giving the display the capability of detecting a fingerprint.

In regards to claim 28, Mackey discloses the electronic device of claim 21, wherein the array of light sensors is configured to receive light during an off period of a duty cycle of the array of pixels (paragraph 53; the display pixels underneath the object are illuminated).

In regards to claim 29, Mackey discloses the electronic device of claim 21, wherein the display is a LED or OLED (paragraph 31).
Mackey does not disclose wherein the display is a micro light emitting diode display.


In regards to claim 30, Mackey discloses the electronic device of claim 21, wherein each light sensor of the array of light sensors comprises a photodiode (paragraph 32).

In regards to claim 32, Mackey discloses an electronic device comprising:
a housing defining an internal volume (paragraph 29; it is inherent that the devices listed have housings defining internal volumes that contain the electronics);
a display (display 200) disposed within the internal volume and comprising:
a substrate (substrate 206) (Fig. 2 and paragraph 30); and
an array of pixels (display pixels 202, 203) formed in a pattern on the substrate and separated by interpixel regions, thereby defining interpixel regions (Fig. 2 and paragraphs 30-31); and
an optical fingerprint sensor comprising an array of photodiodes (detector pixels 204,205), each photodiode of the array formed onto interpixel regions the substrate of the 
Mackey does not disclose light sensors that can receive and detect infrared light.
Bhat discloses light sensors that can receive and detect infrared light (Fig. 1 and paragraphs 46, 50, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey with the teachings of Bhat, using infrared detection in a biometric sensor, because it would provide a higher reliability of authentication (paragraph 9).

In regards to claim 33, Mackey discloses the electronic device of claim 32, wherein the optical fingerprint sensor comprises a controller conductively coupled to each photodiode of the array of photodiodes (Fig. 1 and paragraphs 28; the display which has the detector pixels is connected to the processing system through buses).
Mackey does not disclose light sensors that can receive and detect infrared light.
Bhat discloses light sensors that can receive and detect infrared light (Fig. 1 and paragraphs 46, 50, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey with the teachings of Bhat, using infrared detection in a biometric sensor, because it would provide a higher reliability of authentication (paragraph 9).



In regards to claim 38, Mackey discloses the electronic device of claim 32, wherein the optical fingerprint sensor is configured to operate only during an off period of a duty cycle of the display (paragraph 53; the display pixels underneath the object are illuminated).

In regards to claim 39, Mackey discloses a method of imaging a surface of a display of an electronic device, the method comprising:
detecting a touch input to a display with a touch input sensor aligned with the display (Fig. 7 and paragraph 55; the presence can be determined by a capacitive touch screen);
selecting a set of light-emitting elements based on a location of the touch input (Fig. 7 and paragraphs 57-58; the illuminated pixels are guided by a touch position);
selecting a set of light sensors defined within interpixel regions separating pixels of the selected set of light-emitting elements (Fig. 7 and paragraph 59);
illuminating the selected set of light-emitting elements at a selected duty cycle (Fig. 7 and paragraphs 57-58; the illuminated pixels are guided by a touch position);
operate the selected set of light sensors during an off period of a duty cycle of the display (Fig. 7 and paragraph 59);
determine magnitude of light received by the selected set of light sensors (Fig. 7 and paragraph 61); and

Mackey does not disclose light sensors that can receive and detect infrared light.
Bhat discloses light sensors that can receive and detect infrared light (Fig. 1 and paragraphs 46, 50, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey with the teachings of Bhat, using infrared detection in a biometric sensor, because it would provide a higher reliability of authentication (paragraph 9).

In regards to claim 40, Mackey discloses the method of claim 39, wherein the two-dimensional image is a fingerprint image of the touch input (Fig. 7 and paragraph 61).

Allowable Subject Matter
Claims 23 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 7, 2022